Citation Nr: 1111941	
Decision Date: 03/24/11    Archive Date: 04/06/11

DOCKET NO.  08-21 943	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Service connection for a right knee disorder.

2.  Service connection for a left knee disorder (claimed as secondary to right knee disorder).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse.



ATTORNEY FOR THE BOARD

C.A. Skow, Counsel


INTRODUCTION

The appellant served on active duty from March 8, 1978, to April 10, 1978.

This matter came before the Board of Veterans' Appeals (the Board) on appeal from a rating decision of the Nashville, Tennessee, Department of Veterans Affairs (VA) Regional Office (RO).

In July 2009, the appellant testified before the undersigned Acting Veterans Law Judge (VLJ).  A transcript of the hearing is associated with the claims folder.  At this time, the appellant submitted additional evidence along with a waiver of consideration by the agency of original jurisdiction.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The appellant served on active duty from March 8, 1978, to April 10, 1978.  Service pre-induction examination dated February 1, 1978 reflects no history of right knee disorder.  Clinical evaluation was normal.  Service treatment records show that, on March 18, 1978, the appellant reported right knee pain of 1 week's duration and swelling for 3 days.  X-ray revealed moderate degenerative changes in the patellofemoral area.  There was mild effusion.  The range of motion was from 15 to 120 degrees.  Patellofemoral crepitus was found.  McMurray's test was negative.  The diagnosis was degenerative arthritis of the right knee.  The examiner stated that the appellant was unfit for duty.  On March 22, 1978, the appellant was issued a medical profile for his right knee, effective until the Medical Evaluation Board (MEB) process.  Clinical record dated March 24, 1978, reflects that the appellant reported for duty on March 8, 1978, and that he had not begun the regular course of training when he began to have pain in both knees, worse on right, during physical training (PT).  It was noted that the appellant, age 21, had right knee pain of long duration, worse since beginning PT and running in military service.  X-ray showed moderate degenerative changes in the patellar femural area with bony spurs.  The diagnosis was degenerative arthritis, right knee, secondary to old trauma.  The appellant was found unfit for enlistment and separation was recommended.  An MEB recommended his separation from service for a condition that existed prior to service and one which was not aggravated by his active duty.

The appellant seeks service connection for right and left knee disorders.  The appellant argues that his preexisting right knee disorder was aggravated by service.  See Hearing Transcript.  He further argues that his left knee disorder is secondary to his right knee disorder.  Id.  The appellant testified that he sustained a twisting injury to both knee in service.

A private medical statement dated July 2009 reflects that physician's opinion that "the injury that the he sustained in the military did significantly aggravate his pre-existing degenerative joint disease."

In February 2010, a VA examination was conducted.  The examiner opined that, for the right knee, "It is more likely than not that his preexisting osteoarthritis was aggravated by his service."  The examiner further reports that he believes the appellant had a genetic predisposition since he had severe osteoarthritis at age 21 and that his condition would have progressed to the state it is today regardless of military service.  With regard to the left knee, the examiner opined that it is at least as likely as not that the left knee disorder is related to service; the examiner then states that "He [the appellant] did not have documented complaint of left knee pain during his service."

Remand is Required:  Inadequate VA Medical Opinion

First, with regard to the right knee, the examiner opines that the appellant has a right knee disorder that preexisted service and that this disorder was aggravated by service.  The examiner neglects to provide an opinion and rationale on whether the underlying right knee disability, as contrasted to the symptoms of that disability, had worsened beyond normal progression in service.  It is noted that a pre-existing injury or disease will be considered to have been aggravated by active service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  Furthermore, temporary or intermittent flare-ups during service of a pre- existing injury or disease are not sufficient to be considered aggravation in service unless the underlying disability, as contrasted to the symptoms of that disability, has worsened.  See Crowe v. Brown, 7 Vet. App. 238, 247-48 (1994); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  Therefore, the Board believes that the opinion should be returned to the examiner for a clarifying opinion.

Second, concerning the left knee, the examiner's opinion and remarks appear inconsistent, and his statement concerning the absence of in-service left knee complaint incorrect.  The examiner opines that the left knee disorder was as least as likely as not related to service, but then states that there are no in-service left knee complaints.  The examiner has not provided a rationale for his medical opinion.  Therefore, the Board believes that the opinion should be returned to the examiner for a clarifying opinion supported by a rationale.

It is noted that the most of the probative value of a medical opinion comes from its reasoning.  See Nieves-Rodriguez, 22 Vet. App. 295, 304.  In this case, the reasoning behind the opinions is missing or unclear.  For the right knee, the examiner has not adequately explained why he believes the appellant's osteoarthritis was aggravated in service; whether the appellant's report of increased pain in service was a temporary flare-up; and whether there is evidence of an increase in the underlying disability-osteoarthritis-in service.  For the left knee, the examiner has not explained his reason for concluding that a left knee disorder was incurred in service.
Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The February 2010 VA examination report should be returned to the examiner for clarification of his conclusions and the rationale for those conclusions.  Specifically, for the right knee, the examiner should explain why he believes the appellant's osteoarthritis was aggravated in service; whether the appellant's report of increased pain in service was a temporary flare-up; and whether there is evidence of an increase in the underlying disability-osteoarthritis-in service.  If an increase in the underlying disability is shown in service, the examiner should indicate whether this was due to the natural progress of the condition.  For the left knee, the examiner should review his conclusion that a left knee disorder was incurred in service and, if he continues to agree with that conclusion, he must provide a complete rationale for that conclusion.  The claims must be available for review by the examiner.  The examiner must provide a complete rationale for his opinions.  This rationale may be based on the examiner's knowledge and expertise, as well as, any current examination findings, medical history, post service treatment records, and service treatment records.

2.  After the development requested above has been completed to the extent possible, the RO should again review the record.  If any benefit sought on appeal, for which a notice of disagreement has been filed, remains denied, the appellant and representative, if any, should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




_________________________________________________
ROBERT E. O'BRIEN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

